Citation Nr: 0110628	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-05 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant's claim for accrued benefits was timely 
filed.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to May 
1958.  He died in June 1997.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that prior to his death in 1997, the veteran 
had been represented by The American Legion based on an 
appointment he had executed in 1992.  However, that 
representation does not automatically extend to the 
appellant.  See 62 Fed. Reg. 55169-55170 (October 23, 1997) 
(Discussing continuation of representation of a survivor for 
one year following the death of a claimant or appellant under 
38 C.F.R. § 20.611).  See also 63 Fed. Reg. 33579-33580 (June 
19, 1998) (Removed 38 C.F.R. § 20.611 in its entirety 
effective July 20, 1998).  The Board notes that The American 
Legion was provided copies of correspondence relating to the 
scheduling of the appellant's videoconference hearing.  The 
American Legion also assisted the appellant at her 
videoconference hearing in September 2000.  Although The 
American Legion has not been officially designated as a 
representative, the Board will consider their arguments on 
behalf of the appellant.

Finally, the Board notes that upon denial of her claim, the 
RO provided the appellant with VA Form 4107, which in part 
explains the right to representation, and she was again 
advised of such in the March 2000 letter that accompanied the 
Statement of the Case.  Inasmuch as the appellant has not 
appointed a representative, she is without representation in 
the current matter.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran filed a claim for compensation benefits in 
June 1992.  The claim was still pending at the time of his 
death in June 1997.  

3.  The appellant submitted an informal claim for benefits in 
December 1997.  

4.  The RO corresponded with the appellant in January 1998, 
and informed her of the pertinent deadlines for filing claims 
relating to the veteran's death.  The appellant was also 
provided with the necessary forms to file claims.  

5.  The appellant's claim for accrued benefits was received 
at the RO in September 1999.


CONCLUSION OF LAW

The appellant's claim for accrued benefits was not timely 
filed.  38 U.S.C.A. §§ 5101, 5121(c) (West 1991); 38 C.F.R. 
§§ 3.150, 3.152, 3.155(a), 3.1000(c) (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran submitted a claim for disability compensation 
benefits in June 1992.  He was granted service connection for 
arthritis of the right knee and assigned a 10 percent 
disability rating by way of a rating decision dated in May 
1993.  The same rating decision denied service connection for 
arthritis of the left knee, arthritis of the lower back, and 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  The veteran submitted a 
notice of disagreement in July 1993 and disputed the denial 
of service connection for arthritis of his left knee and 
lower back.  He was furnished a statement of the case in July 
1993.  He perfected his appeal in August 1993.  In September 
1996, the Board remanded the case to the RO for additional 
development.

The veteran was not in receipt of any other type of VA 
compensation or pension benefits at any time according to the 
evidence of record.  

Associated with the claims file is a Report of Contact (ROC), 
dated August 28, 1997.  The ROC noted that the appellant was 
reporting the veteran's death as of June 1997.  The ROC did 
not contain any further information regarding whether the 
appellant wished to submit any type of claim at that time.

The appellant wrote to the RO in December 1997 and inquired 
as to the status of the veteran's prior claim.  She said that 
she had been advised that she would be entitled to "back 
benefits" when approved.  She said that her husband told to 
follow-up on the benefits due to him.

The RO responded to the appellant in a letter dated in 
January 1998.  The letter contained information on what the 
appellant needed to do to obtain payment of the veteran's 
compensation for the month of death.  The letter also 
informed the appellant of what she needed to do to file a 
claim for Dependency and Indemnity Compensation (DIC), and 
the requirement to do so within one year from the date of 
death if she desired to have the benefit paid from that date.  
Otherwise, the benefit would only be payable from the date 
the claim was received.  The appellant was further informed 
that to receive any accrued benefits based on the veteran's 
award, she needed to complete the enclosed form and return it 
within one year of the date of death.  A VA Form 21-534, 
APPLICATION FOR DEPENDENCY AND INDEMNITY COMPENSATION, DEATH PENSION AND 
ACCRUED BENEFITS BY A SURVIVING SPOUSE OR CHILD (INCLUDING DEATH 
COMPENSATION IF APPLICABLE) was enclosed.

There is no indication in the claims file that the appellant 
responded to the January 1998 letter.  Nor is there any 
evidence that she submitted a claim for any death related 
benefits until her claim for accrued benefits on VA Form 21-
534, was received at the RO on September 29, 1999.  The 
appellant indicated on the form that she was not claiming 
DIC.  

The RO denied the appellant's claim in November 1999 with 
notice provided that same month.  The decision denied DIC 
because the veteran did not die of a service-connected 
disability (although the cause of death is not of record).  
The decision also denied entitlement to pension due to 
excessive income.  Finally, the decision denied entitlement 
to accrued benefits.

The appellant submitted her notice of disagreement (NOD) in 
November 1999.  She contended that her husband wanted her to 
continue to pursue his claim for "back pay" for his 
injuries suffered in service.  The appellant did not dispute 
the denial of DIC or pension benefits due to excessive 
income.

The appellant was provided a statement of the case (SOC) in 
March 2000.  The SOC informed the appellant that her claim 
for accrued benefits was not timely filed.  Specifically, she 
had one year from the date of the January 1998 RO letter to 
submit her claim.  However, she failed to submit her formal 
claim until September 1999.   

The appellant submitted her substantive appeal in March 2000.  
She noted that she had submitted her letter in December 1997.  
She said that she received forms from VA in February 1998 and 
that she went to the veteran's representative for assistance 
in completing the forms.  She said that she was told that she 
had the wrong form as it was for burial expenses.  The 
appellant stated that she called the VA and was told that the 
veteran's claim "dies [with] the veteran."  Therefore, she 
did not pursue the claim.  She called VA again in September 
1999 and received the correct form, which she promptly filed 
for benefits.

The appellant testified at a videoconference hearing in 
September 2000.  She said that she spoke to a specific VA 
employee at the RO in August 1997 when she called to report 
the death of the veteran.  The VA employee then sent her some 
forms to complete.  She said that she took those forms to the 
veteran's representative and was told that she had received 
the wrong forms.  She thought that the forms might have 
pertained to burial benefits versus accrued benefits.  She 
then wrote her letter of December 1997.  She acknowledged 
that she received a letter from the VA that contained a 
telephone number to call for assistance.  She said that she 
called the number in February 1998 and spoke to another VA 
employee who told her that "the claim died with the 
veteran."  She felt like she had no further recourse so she 
dropped the issue.  She contacted the VA again in September 
1999 and received the correct form, which she immediately 
filed that same month.  The appellant felt that she had tried 
to pursue her claim in a timely manner but had been given the 
wrong forms and wrong advice by VA employees.  

The appellant did not have the form she said she was sent in 
August 1997.  She thought it was for burial benefits.  She 
said that she took the form to the veteran's representative 
and was told it was the wrong form.  She again acknowledged 
receiving the RO's January 1998 letter but did not recall 
receiving a VA Form 21-534 with the letter.  

II.  Analysis

Upon receipt of notice of death of a veteran, the appropriate 
application form will be forwarded for execution by or on 
behalf of any dependent who has apparent entitlement to 
pension, compensation, or DIC.  If it is not indicated that 
any person would be entitled to such benefits, but there is 
payable an accrued benefit not paid during the veteran's 
lifetime, the appropriate application form will be forwarded 
to the preferred dependent.  Notice of the time limit will be 
included in letters forwarding applications for benefits.  38 
C.F.R. § 3.150(b) (2000).

Upon the receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date such form was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a) (2000).

A specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 1991); 38 C.F.R. § 3.152(a) (2000); see also 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Pursuant to 38 U.S.C.A. § 5121(c) (West 1991) and 38 C.F.R. § 
3.1000(c) (2000), an application for accrued benefits must be 
filed within one year after the date of death of the veteran.  
Shields v. Brown, 8 Vet. App. 346, 349 (1995); Quiamco v. 
Brown, 6 Vet. App. 304, 307 (1994).  If the application is 
incomplete at the time it is originally submitted, the 
claimant shall be notified of the evidence necessary to 
complete the application.  If the additional evidence is not 
received within one year of the notification, no accrued 
benefits may be paid.

In this case, the appellant provided telephonic notification 
of the June 1997 death of the veteran in August 1997.  The 
ROC from that conversation does not reflect that the 
appellant was seeking any death benefits at that time.  
However, the appellant has provided statements and testimony 
to the effect that the VA employee she talked to at that time 
forwarded VA forms for the appellant to file an unspecified 
claim.  The appellant maintains that she took the forms to 
The American Legion for review and was told that they were 
the wrong forms.  She believes they may have pertained to 
burial benefits.  

The appellant does not dispute that she received the RO's 
January 1998 letter, which gave her detailed information 
pertaining to the filing of several different claims, to 
include for accrued benefits and the deadlines relating to 
those claims.  The letter also provided her the necessary 
form for DIC, pension, and accrued benefits.  

The appellant has given conflicting evidence as to her 
actions after receipt of the January 1998 letter.  She stated 
on her substantive appeal that she took the enclosed form(s) 
to The American Legion where she was told they were the wrong 
form(s).  At her hearing, she testified that she called a VA 
employee to get help and was told that the veteran's claim 
died with him.  The fact is undisputed that the appellant 
received the RO's letter of advice and she conceded receiving 
a form with the letter in her substantive appeal.  The 
question remains whether the appropriate form was provided to 
the appellant.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption 
of regularity in the administrative process may be rebutted 
by "clear evidence to the contrary."  Schoolman v. West, 12 
Vet. App. 307, 311 (1999).  Thus, there is a rebuttable 
presumption that VA properly discharged its official duties 
by properly transmitting necessary forms to the appellant.  
The appellant's statements, alone, are not the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity.  Schoolman, 12 Vet. App. at 
310.  

Whether the appellant was afforded the correct forms in 
August 1997 is not clear.  The ROC does not indicate that any 
forms were forwarded as no claims were discussed as per the 
ROC.  However, it is clear that the RO's January 1998 letter 
transmitted the appropriate form to the appellant.  This is 
supported by the language of the letter and buttressed by the 
presumption of regularity.  The appellant has not provided 
clear evidence to the contrary to rebut the presumption of 
regularity.  She has stated that she kept a log or diary of 
her calls to VA personnel, however, she still has not 
presented clear evidence that she did not get the proper form 
to submit her application for accrued benefits in a timely 
manner.  

The appellant has also asserted that she did not submit her 
application on time because of the February 1998 conversation 
with a VA employee that told her "the claim dies with the 
veteran."  The appellant has not stated that she 
specifically discussed an accrued benefits claim with the 
employee or that his response was directed to an accrued 
benefits claim.  The statement that "the claim dies with the 
veteran" is a true statement in regard to the veteran's own 
pending claim at the time of his death.  See Landicho v. 
Brown, 7 Vet. App. 42 (1994).  However, even if the VA 
employee had provided incorrect information to the appellant, 
that action may not override the provisions of law governing 
specific benefits.  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (a clerical error or erroneous advice by a government 
official may not be relied upon to estop VA from denying a 
monetary benefit where the benefit is not authorized by law, 
citing as "dispositive" OPM v. Richmond, 496 U.S. 414, 424 
(1990)).

The Board finds that, based on the evidence of record, there 
is no evidence that "the appellant was misled in any manner 
or that the advice given would have or should have deterred 
her from filing a claim."  Mitscher v. West, 13 Vet. App. 
123, 129 (1999).  If the appellant had followed the 
instructions of the January 1998 letter, she would have 
preserved her ability to file a timely claim for accrued 
benefits.  Id.

Where the law is dispositive, not evidence, the appeal should 
be terminated for lack of legal merit or entitlement.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The law provides 
that a claim for accrued benefits must be filed within one 
year of death of the veteran.  Further, if an informal claim 
is filed, a formal claim must be filed within one year to be 
considered as filed as of the date of receipt of the informal 
claim.  In addition, if an appellant submits an incomplete 
application and VA provides notification of the necessary 
information to complete the application, the application must 
be received within one year from the date of such 
notification.  Here, the appellant submitted her informal 
claim in December 1997.  She was provided the necessary 
advice and form to submit an application for accrued benefits 
in January 1998.  She did not submit her claim until 
September 1999, well beyond the one-year period that 
terminated in January 1999.  The appellant failed to satisfy 
the necessary requirements for a timely application.  
Although the Board is sympathetic to the appellant's 
circumstances, the Board is bound by the applicable law and 
regulations.  38 U.S.C.A. § 7104(c) (West 1991).  
Regrettably, the claim must be denied for lack of legal 
merit.

Finally, the Board has considered for application the 
Veterans Claims Assistance Act of 2000 (VCAA) (to be 
codified at Chapter 51 of United States Code), Public 
Law 106-475.  The RO has met its duty to assist the 
appellant in the development of her claim under the 
VCAA.  By virtue of the January 1998 letter the 
appellant was advised of the requirements to submit an 
application for accrued benefits.  The Statement of the 
Case issued during the pendency of the appeal, provided 
notice of the evidence necessary to show that she had 
submitted her application in a timely manner.  The need 
to provide evidence of a timely application was 
identified at the time of the September 2000 video 
conference hearing.  The transcript of that hearing 
reflects that the appellant clearly understood the 
necessity of providing evidence that her application for 
accrued benefits was timely filed.

The appellant has provided no information that there is 
any outstanding evidence that would, if obtained, 
support her contention that her claim was timely filed.  
Further, she has been given full notice of why her claim 
was denied and the evidence necessary to prevail.  
Accordingly, in light of the procedural development set 
forth above, the Board finds that there is no further 
duty to assist the appellant and that the requirements 
of the VCAA in this case have been satisfied.


ORDER

The claim of entitlement to the payment of accrued benefits 
is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

